DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is in response to amendments filed 10/29/2020.
2.	Claims 1-2, 4-39, and 42-47 are pending, claims 16-39 are withdrawn.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-15, 41-45 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (EP2302454).

Kubota et al. discloses a dispersion composition comprising: titanium black (colorant) and a dispersant (resin) [abstract] of the below formulas: 

    PNG
    media_image1.png
    206
    711
    media_image1.png
    Greyscale
dispersant 4 [pg.44]. The above formulas are derived from below structure

    PNG
    media_image2.png
    168
    248
    media_image2.png
    Greyscale
[pg12]. These different dispersions are discloses as a viable option within the scope of Kubuto et al. Within the specific resin can include at least one repeating unit obtained from a monomer of the below structures

    PNG
    media_image3.png
    222
    129
    media_image3.png
    Greyscale
[0086;pg.16]. It is noted that the above combination is not a preferred embodiment. However, Kubuto disclose enough information to pique the curiosity of the scientist and guide one of ordinary skill in the art to the claimed invention. Thus it would have been obvious to arrive at the instant invention in the absence of new or unexpected results.  
	Regarding claim 2; It is noted Kubota is silent on the claimed crystallization temperature, however, substantially identical composition (applicants spec) would have substantially identical method conditions, thus the crystallized product of the polymer inherently included a temperature of below 20oC. Thus the condition is assumed inherent to the crystallized compound.

Regarding claims 7-9; Kubota discloses the use of caprolactone [0173].
Regarding claims 10 and 12; Kubota discloses the mw of 29000 [table 1].
Regarding claim 13; Kubota discloses an acid value of 100 mgKOH/g [table 1].
Regarding claims 14-15; Kubota discloses the use of two or more solvents [table 1].
	Regarding claim 41; Kubota discloses 80-98% of the L1 disclosed in the above structure.
	Regarding claim 42; Kubota discloses 10% by mass of structural unit C [0098].
	Regarding claims 43-45; Kubota disclose titanium oxide [0044]; chromatic color [0154]; average diameter 0.01um [0155].


5.	Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (EP2302454) in view of Kensuke et al. (JP2012096945).
	The disclosure of Kubota is adequately set forth in the above paragraph.
	Kubota does not expressly disclose the specific light shielding compound. 
	Kensuke et al. disclose the use of light-shielding compounds that can be used in dispersion mediums [abstract] that include niobium oxynitrides [abstract]. The use of the oxynitride exhibits excellent light shielding property that would be useful in dispersion mediums such as Kubota. Thus making it obvious to incorporate the disclosure of .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R PEETS whose telephone number is (571)270-7351.  The examiner can normally be reached on 7am-5pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R PEETS/Primary Examiner, Art Unit 1763